Case 1:20-cv-24342-RNS Document 10-1 Entered on FLSD Docket 11/20/2020 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


   PAYRANGE INC.,

                   Plaintiff,                               CASE NO.: 1:20-cv-24342-RNS

           v.

   KIOSOFT TECHNOLOGIES, LLC and
   TECHTREX, INC.,

                   Defendants.


                                CERTIFICATION OF JAMES C. YOON
          James C. Yoon, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,
   Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have studied the
   Local Rules of the United States District Court for the Southern District of Florida; (2) I am a
   member in good standing of the California State Bar and the U.S. District Court for the Northern
   District of California; and (3) I have not filed three or more motions for pro hac vice admission in
   this District within the last 365 days.


                                                                /s/ James C. Yoon
                                                                James C. Yoon
